PER CURIAM.
Manifestly, the action of the court below in dismissing the bill of complaint was influenced by its proper desire to conform to the decision of the District Court of the United States for the Southern District of New York involving the same subject-matter (Marconi Wireless Telegraph Co. v. Simon [D. C.] 227 Fed. 906), and which had been affirmed by the Circuit Court of Appeals for the Second Circuit (231 Fed. 1021, 145 C. Cr A. 656). Subsequently on writ of certiorari, this decision was reversed by the Supreme Court of the United States (246 U. S. 46, 38 Sup. Ct. 275, 62 L. Ed. 568), following its decision in the case of William Cramp & Sons Ship & Engine Building Co. v. International Curtiss Marine Turbine Co. et al., 246 U. S. 28, 38 Sup. Ct. 271, 62 L. Ed. 560.
As, therefore, the authority upon which the court below relied has now been overruled, and in compliance with these decisions of the Supreme Court, it follows that the decree below should be reversed, and the bill reinstated.

<§z^>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes